Case
 Case3:21-cr-05123-BHS Document 24
      2:16-cr-00203-TS Document 2-1 Filed
                                     Filed10/17/16
                                           04/01/21 Page
                                                     Page11ofof88
Case
 Case3:21-cr-05123-BHS Document 24
      2:16-cr-00203-TS Document 2-1 Filed
                                     Filed10/17/16
                                           04/01/21 Page
                                                     Page22ofof88
Case
 Case3:21-cr-05123-BHS Document 24
      2:16-cr-00203-TS Document 2-1 Filed
                                     Filed10/17/16
                                           04/01/21 Page
                                                     Page33ofof88
Case
 Case3:21-cr-05123-BHS Document 24
      2:16-cr-00203-TS Document 2-1 Filed
                                     Filed10/17/16
                                           04/01/21 Page
                                                     Page44ofof88
Case
 Case3:21-cr-05123-BHS Document 24
      2:16-cr-00203-TS Document 2-1 Filed
                                     Filed10/17/16
                                           04/01/21 Page
                                                     Page55ofof88
Case
 Case3:21-cr-05123-BHS Document 24
      2:16-cr-00203-TS Document 2-1 Filed
                                     Filed10/17/16
                                           04/01/21 Page
                                                     Page66ofof88
Case
 Case3:21-cr-05123-BHS Document 24
      2:16-cr-00203-TS Document 2-1 Filed
                                     Filed10/17/16
                                           04/01/21 Page
                                                     Page77ofof88
Case
 Case3:21-cr-05123-BHS Document 24
      2:16-cr-00203-TS Document 2-1 Filed
                                     Filed10/17/16
                                           04/01/21 Page
                                                     Page88ofof88
